Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
35 USC § 103
With regards to the 35 USC § 103 rejection of independent claim(s) 1, applicant argues the claim as amended is not taught by the prior art and the claim(s) should not be rejected under 35 USC § 103. Applicant’s amendments and remarks have been entered and fully considered, but are not found convincing. The grounds of rejection set forth in the previous non-final rejection are maintained; herein; accordingly, this action is made final. It is noted in the previous rejection, dated 09/01/2020, with respect to claim 1 [Lorenz, Figure 2 and [0056]] Lorenz teaches the cross section, which is a plane of the spinal column, having a pair of points at the top of the vertebral body and the second control point is located at the tip of the spinous process.  As described and seen in Figure 2, the cross section is a two dimensional flat plane. The figure clearly recites a cross section which is a two dimensional flat plane. For the sake of argument, although Knoplioch in view of Lorenz in view of Brauner provides a figure representing the flat plane Masumoto, see 0052, teaches the tubular tissue is divided into a flat plane along the centerline. Thus, even if examiner was to agree with applicant, the additional prior art document Brauner is merely utilized to further support the previously indicated prior art documents to provide the setting of a flat plane being extracted.
	 
Official Notice
It is noted that applicant has not challenged the use of official notice as applied in the 11/22/19 office action.  According to MPEP 2144.03 C:  “If applicant does not traverse the 
< Remainder of Page Left Intentionally Blank >
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knoplioch et al. [US 2002/0106116 A1 in view of Lorenz et al. [US 2011/0175909 A1] further in view of Brauner et al. [US 2015/0302584 A1].
Claim 1:A medical image processing apparatus comprising processing circuitry configured to extract, based on a first area that is an area to which radiation is emitted and a second area that is an area affected by the radiation emitted, a two-dimensional flat plane cross-section that satisfies a certain condition and that passes through two points, the first area and the second area being specified by volume data and the two points being a first point included in the first area and a second point included in the second area and cause a display to display an image of the cross-With regards to claim 1, [Knoplioch, [0002, 0003, 0040, 0042]] Knoplioch teaches the 3D radiation imaging. The beam, after being attenuated by the object, impinges upon an array of radiation detectors. A number of different quantitative structural parameters of the vessel are measured/calculated at cross-sections of the vessel. The structural parameters that are measured/calculated at the cross-sections at points include at least minimum distances, volumes, angles and other parameters. An associated display allows the operator to observe the reconstructed image and other data from computer. A cross-sectional area of the vessel 150 is shown as element 152 within Figure 9, with the two points being 154 and 156 each disclosing a particular area within the cross-section centerline 152. Knoplioch teaches the cross-sections being determined and presentation of the data being analyzed, however, Knoplioch does not explicitly teach the slice with respect to the two points, wherein the cross section is a two dimensional flat plane or first area and the second area affected outside the first area of interest. The claim limitations are taught as follows: [Lorenz, Figure 2 and [0056]] Further, Lorenz teaches the cross section, which is a plane of the spinal column, having a pair of points at the top of the vertebral body and the second control point is located at the tip of the spinous process.  As described and seen in Figure 2, the cross section is a two dimensional flat plane. Knoplioch in view of Lorenz the first area and the second area affected outside the first area of interest, however, [Brauner, [0324]] Brauner teaches with regards to the radiation in the first area being a targeted area and another area being affected by the radiation emitted, it is known that based upon technical limitations there is some ionizing delivered to areas outside specific areas of interest. It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to combine he method of Knoplioch in view of Lorenz wherein Knoplioch does determine a cross-section and the combination of Lorenz with Knoplioch would provide to explicitly provide the two control points when determining the cross section in which having a pair of points at the top of the vertebral body and the second control point is located at the tip of the spinous process. Thus, Lorenz would provide the further constraints of where the cross section is to be determined from. Further it would have been obvious to one of ordinary skill in the art combine the teachings of Lorenz and Knoplioch with the teachings of Brauner to provide the radiation image with the radiation being outside the specific area of interest and affecting another area to ultimately conduct analysis on the image to display a cross section of two points. One skilled in the art would have been motivated to modify Knoplioch in view of Lorenz with Brauner in this manner in order to analyze the image wherein radiation is present in the area of interest and another affected area. Therefore one of ordinary skill in the art, such as an individual with a basic degree in electrical engineering could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.

Claim 2: The medical image processing apparatus according to claim 1, wherein the certain condition used by the processing circuitry is a condition that is determined in accordance with a difference between a distance between the two points and a minimum value of a distance between a point included in the first area and a point included in the second area. Knoplioch, [0002, 0003, 0040, and 0042]] Knoplioch teaches the 3D radiation imaging. The structural parameters that are measured/calculated at the cross-sections at points include at least minimum distances, volumes, angles and other parameters.

Claim 6: The medical image processing apparatus according to claim 1, wherein the processing circuitry is further configured to extract, as the two-dimensional flat plane cross-section, a plane passing through the first point, the second point, and a point that has a shortest distance from the second point out of a plurality of points that has a certain positional relationship with the first point. Knoplioch, [0002, 0003, 0040, and 0042]] Knoplioch teaches the 3D radiation imaging. The structural parameters that are measured/calculated at the cross-sections at points include at least minimum distances, volumes, angles and other parameters. There is a minimum distance calculated from the cross sections at points and therefore the shortest distance is considered to be determined. The positional relationship is present as there is a distance capable of being calculated between the points. Rejected for similar reasons as to those described in claim 1.

Claim 10: The medical image processing apparatus according to claim 1, wherein, when a distance between the first point and the second point is less than a threshold, the processing circuitry is further configured to cause the display to present certain information. Knoplioch, [0002, 0003, 0040, and 0042]] Knoplioch teaches at least minimum distances, volumes, angles and other parameters are measured/ calculated. Knoplioch in view of Brauner does not explicitly teach the limitation wherein a threshold is used to compare first and second points with a desire to be less than a threshold.  However, official notice is taken to note that the uses and benefits of using a threshold in the system are known and expected within the image processing arts.  Using a threshold in a variety of image processing application is well-known in the art to provide, for example, conditions in which a certain processing task is completed upon satisfaction of a threshold comparison. In this particular case, the comparison of two known points are used to determine if it is less than a threshold and if so the display will present certain information. Certain information, is considered extremely broad and could merely consist of a positive symbol on the display that the threshold was or was not satisfied. It would have been obvious to the ordinarily-skilled before the effective filing date of the claimed invention to use a threshold as the “certain condition”, for example, to achieve the known and expected uses and benefits of further display dependent upon the comparison to the threshold.

Claim 13: The medical image processing apparatus according to claim 1, wherein the two-dimensional flat plane cross-section is a cross-section that illustrates a distance between the first area and the second area.[Knoplioch, [0002 and 0040]] Knoplioch teaches the image of the vessel is received from radiation imaging, a cross-sectional area of the vessel 150 is shown as element 152 within Figure 9, with the two points being 154 and 156 each disclosing a particular area within the cross-section centerline 152. [Lorenz, Figure 2 and [0056]] Further, Lorenz teaches the cross section, which is a plane of the spinal column, having a pair of points at the top of the vertebral body and the second control point is located at the tip of the spinous process.  As described and seen in Figure 2, the cross section is a two dimensional flat plane. Rejected for similar reasons as to those described in claim 1.

Claim 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knoplioch et al. [US 2002/0106116 A1] in view of Lorenz et al. [US 2011/0175909 A1] in view of Brauner et al. [US 2015/0302584 A1] further in view of Blum et al. [US 2013/0039550 A1].
Claim 4: The medical image processing apparatus according to claim 1, wherein the processing circuitry is further configured to cause the display to display an image of at least one cross-section among a sagittal cross-section that passes through the first point, a sagittal cross-section that passes through the second point, a coronal cross-section that passes through the first point, and a coronal cross-section that passes through the second point. Claim 4 is rejected to for similar reasons as to those described in claim 1. [Blum, [0056]] Further, Blum teaches a screen may be divided into panes to show images in the axial, coronal, and sagittal views. The system displays a cross-section. The image may correspond to a cross-section view of a particular point in the coronal and sagittal images. It would have been obvious, before the effective filing date of the claimed invention, to combine the method of Knoplioch in view of Lorenz in view of Brauner, as described in claim 1, further with the method of Blum to present the image to the viewer with respect to each of the points and their sagittal and coronal cross section views. The determination of obviousness is predicated upon the following findings: one skilled in the art would have been motivated to modify Knoplioch in view of Lorenz in view of Brauner in this manner because/in order to present the images to the viewer in the specific sagittal and coronal viewpoints. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a 'fundamental' operating principle of Knoplioch and Brauner, while the teaching of Blum continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of presenting the viewer with multiple cross section views. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Claim 14:  The medical image processing apparatus according to claim 1, wherein the processing circuitry is further configured to cause the display to display an axial cross-section extracted from the volume data on the display, and extract, as the two dimensional flat plane cross-section, a plane passing through the first point, the second point, and a third point that is non-co-linear with the first and second points. [Knoplioch, [0011]] Knoplioch teaches the plurality of points in the centerline being determined and presenting the set of images with respect to the plurality of points. [Blum, [0056]] Further, Blum teaches the screen shows the axial view. Knoplioch, in view of Brauner, in view of Blum do not explicitly teach the third point is non-co-linear with the first and second points, however, the claim limitations are taught as follows. [Lorenz, [0014]] Lorenz teaches the third point is non-co-linear with the first and second points with a plane passing through all three point. Rejected for similar reasons as to those described in claim 1.
< Remainder of Page Left Intentionally Blank >

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knoplioch et al. [US 2002/0106116 A1] in view of Lorenz et al. [US 2011/0175909 A1] in view of Brauner et al. [US 2015/0302584 A1] further in view of Eisenberg [US 2007/0141526 A1].
Claim 11: The medical image processing apparatus according to claim 1, wherein the processing circuitry is further configured to control the display so as to perform a filtering process that is a process to hide an image of a cross-section that does not include at least any one of the first area and the second area. [Eisenberg, [0047]] Eisenberg teaches to automatically shade or hide a portion of the control image that is not located between the cross section.It would have been obvious before the effective filing date of the claimed invention to combine the method of Knoplioch in view of Lorenz in view of Brauner, as described in claim 1, further with the method of Eisenberg to filter out any areas of the image unwanted. The determination of obviousness is predicated upon the following findings: one skilled in the art would have been motivated to modify Knoplioch in view of Lorenz in view of Brauner in this manner because/in order to filter out unwanted areas accordingly to Brauner. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a 'fundamental' operating principle of Knoplioch in view of Lorenz in view of Brauner, while the teaching of Eisenberg continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of Eisenberg. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Claim 12: The medical image processing apparatus according to claim 11, wherein the processing circuitry is further configured to determine whether the filtering process is conducted or not based on information that is set by a setting file generated in advance. [Eisenberg, [0047]] Eisenberg teaches to automatically shade or hide a portion of the control image that is not located between the cross section. This is done with respect to a control image, and a control image is considered to be an advanced generated file.
< Remainder of Page Left Intentionally Blank >

Allowable Subject Matter
Claims 5 and 7-9 are allowed. Claim 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
< Remainder of Page Left Intentionally Blank >
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/AMANDEEP SAINI/Primary Examiner, Art Unit 2661